Citation Nr: 0513306	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  04-06 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to 
December 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran asserts that he is entitled to service connection 
for PTSD in connection with stressors experienced during his 
period of military service in the Navy.  

Establishing service connection for PTSD requires: (1) 
medical evidence diagnosing PTSD; (2) credible supporting 
evidence that the claimed in-service stressor actually 
occurred; and (3) medical evidence of a link between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).

According to a VA psychiatric progress note dated in March 
2003, the veteran's assessment included PTSD, severe.  

The veteran has reported a stressful incident which occurred 
while serving in Kingsville, Texas.  Specifically, he has 
reported that he had been designated as plane captain when he 
witnessed the crash of an aircraft which was being flown by 
his commanding officer (CO).  The veteran recalled finding 
body parts at other crash sites.  He further reported that he 
subsequently picked up the skipper's helmet and the skipper's 
head was still in it.  In addition, the veteran reported 
stressful incidents while serving onboard the USS Oriskany.  
Specifically, he recalled that four fellow service members 
were lost over Vietnam and that other individuals were killed 
as a result of walking into propellers and falling off the 
deck.  In this regard, it is noted that the veteran's service 
in Kingsville, Texas, and onboard the USS Oriskany is 
confirmed by his service personnel records.  However, the 
veteran has not provided details, such as names and dates, 
regarding his alleged stressful incidents.

Additionally, an April 2002 VA treatment report notes that 
the veteran had a history of psychiatric admissions in 1985, 
1987, and 1988.  These treatment records have not been 
obtained and, thus, are not available for review.  Moreover, 
it is unclear as to whether these are VA or private 
admissions.  Generally, VA medical records are held to be 
within the Secretary's control and are considered to be a 
part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 
(1992).  Accordingly, the records of treatment identified by 
the veteran should be obtained and associated with the claims 
file.

Accordingly, this case is REMANDED to the RO for the  
following development:  

1.  Send a development letter asking the 
veteran to give a comprehensive statement 
regarding his alleged stressors.  The 
veteran should be informed that he must 
provide as comprehensive a description as 
possible including dates, places, 
detailed descriptions of events, and any 
other identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, and 
units of assignment.  He should be 
informed that such details are essential 
in obtaining supportive evidence of the 
stressful events because, without such 
details, an adequate search for verifying 
information cannot be conducted. 

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
psychiatric complaints since December 
1971.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  The attention 
of the RO is specifically directed to the 
psychiatric admission records to which he 
referred in connection with his April 
2002 VA psychiatric treatment.  

3.  Upon completion of the above, a list 
of all of the veteran's alleged stressors 
(including all details furnished) gleaned 
from evidence in the claims folder, 
together with a copy of the veteran's 
service personnel records, should be 
forwarded to the U.S. Armed Services 
Center for Research of Unit Records 
(USASCRUR), 7798 Cissna Road, 
Springfield, Virginia 22150 for 
verification of any identified 
incident(s).

4.  Following the receipt of a response 
from the USASCRUR, the RO should prepare 
a report detailing the nature of any 
stressor which it has determined is 
established by the record.  If no 
stressor has been verified, the RO should 
so state in its report.  This report is 
then to be added to the claims folder.

5.  If a claimed stressor is 
corroborated, the RO should afford the 
veteran a VA psychiatric examination to 
determine the etiology of his claimed 
PTSD.  The RO should provide the examiner 
with the veteran's claims file and the 
examiner should review the claims file in 
conjunction with the examination.  Based 
on the claims file and the examination 
report, the examiner is requested to 
render an opinion as to whether it is at 
least as likely as not (i.e., a 50 
percent or greater probability) that the 
veteran's PTSD, if diagnosed, is 
predicated on the corroborated 
stressor(s).  A complete rationale for 
all opinions expressed should be 
provided.  If the examiner is unable to 
provide the requested opinions without 
resorting to speculation, it should be so 
stated.

6.  After completion of the above and any 
additional development deemed necessary, 
the RO should review the issue on appeal, 
with consideration of all applicable laws 
and regulations.  If the issue on appeal 
remains denied, the appellant should be 
furnished with an appropriate 
supplemental statement of the case and 
afforded the opportunity to respond.  The 
case should then be returned to the Board 
for further appellate review, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




_______________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



